UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1006


JOAQUINA CARLOS MARCOLINO DO NASCIMENTO; MADALENA CARLOS
MARCOLINO DO NASCIMENTO; FILIPA MARCOLINO DO NASCIMENTO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 10, 2011             Decided:   September 7, 2011


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Jennifer Vetter Landeo, LANDEO & CAPRIOTTI, LLC, Gaithersburg,
Maryland, for Petitioners.       Tony West, Assistant Attorney
General, Cindy S. Ferrier, Senior Litigation Counsel, Timothy G.
Hayes,   Office   of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joaquina      Carlos     Marcolino           Do     Nascimento,           Madalena

Carlos     Marcolino      Do    Nascimento,          and        Filipa       Marcolino        Do

Nascimento (collectively “Petitioners”), natives and citizens of

Angola,    petition      for    review     of    an       order    of        the     Board    of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration      judge’s       denial    of     their         requests         for    asylum,

withholding      of   removal,     and     protection           under    the        Convention

Against Torture.

            In their brief on appeal, the Petitioners argue that

they   established       extraordinary         circumstances            to    excuse       their

failure to file their asylum applications within the one-year

deadline.        We lack jurisdiction to review this determination

pursuant    to    8   U.S.C.    § 1158(a)(3)         (2006),      and        find    that     the

Petitioners      have    failed    to    raise       a    constitutional             claim     or

colorable question of law that would fall under the exception

set forth in 8 U.S.C. § 1252(a)(2)(D) (2006).                                 See Gomis v.

Holder,    571 F.3d 353,     358-59      (4th       Cir.    2009).            Given     this

jurisdictional bar, we cannot review the underlying merits of

their asylum claims.            Accordingly, we dismiss this portion of

their petition for review.

            The Petitioners also contend that the Board and the

immigration judge erred in denying their request for withholding

of removal.      “Withholding of removal is available under 8 U.S.C.

                                           2
§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                                  Gomis, 571
F.3d    at     359    (citations           omitted);       see    8   U.S.C.     §    1231(b)(3)

(2006).        Based on our review of the record, we conclude that

substantial          evidence     supports       the       denial     of   the   Petitioners’

request for withholding of removal.

               Finally, the Petitioners challenge the denial of their

request for protection under the Convention Against Torture.                                    To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would     be     tortured        if    removed        to    the       proposed       country    of

removal.”        8 C.F.R. § 1208.16(c)(2) (2011).                      Based on our review

of the record, we conclude that substantial evidence supports

the     denial       of    the    Petitioners’          request        for     relief.         See

Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir. 2007) (setting

forth standard of review).

               Accordingly,           we    dismiss    the       petition      for    review    in

part and deny the petition for review in part.                               We dispense with

oral    argument          because      the    facts        and    legal      contentions       are




                                                3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                           PETITION DISMISSED IN PART
                                                   AND DENIED IN PART




                                    4